 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MEEKO CARRAWAY,                                     No. 2:17-cv-2220 AC P
11                        Plaintiff,
12             v.                                         ORDER
13    J. PETERSON, et al.,
14                        Defendants.
15

16            Plaintiff, a state prisoner proceeding pro se, has requested that this action be dismissed

17   and that the court determine whether his attached administrative appeal is sufficient to exhaust his

18   administrative remedies. ECF No. 45. Plaintiff’s request to dismiss the case will be honored.

19   However, the request to determine whether plaintiff has exhausted his administrative remedies

20   will be denied. The court may not issue advisory opinions.

21            Accordingly, IT IS HEREBY ORDERED that:

22            1. Plaintiff’s request that the court determine whether he has exhausted his administrative

23   remedies, ECF No. 45, is DENIED.

24            2. This action is dismissed without prejudice pursuant to Federal Rule of Civil Procedure

25   41(a).

26   DATED: May 12, 2021

27

28
